19-23188-rdd   Doc 1   Filed 06/17/19    Entered 06/17/19 18:05:57   Main Document
                                        Pg 1 of 13
19-23188-rdd   Doc 1   Filed 06/17/19    Entered 06/17/19 18:05:57   Main Document
                                        Pg 2 of 13
19-23188-rdd   Doc 1   Filed 06/17/19    Entered 06/17/19 18:05:57   Main Document
                                        Pg 3 of 13
19-23188-rdd   Doc 1   Filed 06/17/19    Entered 06/17/19 18:05:57   Main Document
                                        Pg 4 of 13
19-23188-rdd   Doc 1   Filed 06/17/19    Entered 06/17/19 18:05:57   Main Document
                                        Pg 5 of 13
19-23188-rdd   Doc 1   Filed 06/17/19    Entered 06/17/19 18:05:57   Main Document
                                        Pg 6 of 13
19-23188-rdd   Doc 1   Filed 06/17/19    Entered 06/17/19 18:05:57   Main Document
                                        Pg 7 of 13
19-23188-rdd   Doc 1   Filed 06/17/19    Entered 06/17/19 18:05:57   Main Document
                                        Pg 8 of 13
19-23188-rdd   Doc 1   Filed 06/17/19    Entered 06/17/19 18:05:57   Main Document
                                        Pg 9 of 13
19-23188-rdd   Doc 1   Filed 06/17/19    Entered 06/17/19 18:05:57   Main Document
                                        Pg 10 of 13
19-23188-rdd   Doc 1   Filed 06/17/19    Entered 06/17/19 18:05:57   Main Document
                                        Pg 11 of 13
19-23188-rdd   Doc 1   Filed 06/17/19    Entered 06/17/19 18:05:57   Main Document
                                        Pg 12 of 13
19-23188-rdd   Doc 1   Filed 06/17/19    Entered 06/17/19 18:05:57   Main Document
                                        Pg 13 of 13
